G-uy Amsler, Justice, dissenting. I respectfully dissent from that part of the majority opinion which reverses the chancery decree. In the first litigation between these parties, originating back in 1961 (they had already separated and he had moved out of the house), Mr. Bebout assured the court that he had given his interest in the home place to his wife on condition that she make the final payments thereon. At a hearing on February 5, 1962, he testified: “Q. You let her make the payment then with the understanding that she was to get title to the place, is that it? A. Right Q. Then if that was your understanding, if she did make the payment then she was entitled to the title because you were going to let it go back? You didn’t care about it, is that right? A. That’s right.” See Bebout v. Bebout, 237 Ark. 735, 375 S. W. 2d 798, footnote page 736 (cited in majority opinion). Subsequent to the 1962 trial, Mr. Bebout took off to Reno, Nevada, procured “a quickie divorce” (which this court is unwilling to recognize) and then drifted around in Ohio, Texas and perhaps other places for sometime before returning to Madison County. Apparently during his travels or after he got back to Madison County he changed his mind about the place belonging to his wife and filed suit for partition. The chancellor refused partition on the grounds that he (Bebout) had already given the property to his wife; that she was in possession and made the payments in accordance with the agreement they had and it belonged to her. The majority concedes that equity has a right to grant specific performance of an oral agreement for the conveyance of land if there has been part performance, but say that both the making of the contract and its performance must be proved by clear and convincing evidence. Apparently the able and discerning chancellor concluded that the sworn testimony of both parties to the oral agreement that she should have the land, strengthened by possession and payment by the wife, was about as clear and convincing evidence as a court could expect, so he accepted it. Nearly three years later appellant testified that he didn’t remember if he gave the answers quoted above and in the same hearing swore that what he told her was “she could have either place.” The trial judge heard the witness on both occasions and I think correctly evaluated the testimony. Appellee (the wife) testified that her husband agreed that the place was hers if she would pay it out; which she did. There is no contention that the court reporter did not correctly report the testimony of appellant (husband) in the original hearing. The majority says that “the appellee did not plead the existence of a contract; she merely asserted as a conclusion that she owned the land.” In her answer to appellant’s present partition suit she denied that he was entitled to have the land partitioned and she claimed ownership of it. If the husband was not informed concerning the basis for her claim of title (which he was) it would have been a perfectly simple matter for his attorney to file a motion to make more definite and certain or to have availed himself of other procedures for obtaining information which would have enabled him to have presented his defense. Prayer in her answer was “wherefore, premises considered, defendant prays that the title to the lands described in the partition be vested in her ...” It is my feeling that neither Yancy v. Yancy (and other cases cited in the majority opinion) nor the statute dealing with the dissolution of an estate by the entirety or survivorship has anything at all to do with this law suit. The statute and the cases relate only to a situation where the chancellor grants a divorce and the parties are unable to agree on a division of property held by the entireties. We have no such condition here. The exact point in issue here was passed on by us in Ryan v. Roop, 214 Ark. 699, 217 S. W. 2d 916. Ryan and his wife (who later married Roop) owned an improved lot (by the entireties) in Pine Bluff, Arkansas. In 1943 Ryan filed suit for divorce in Craighead County, Arkansas. There was a property settlement and on March 27, 1944, Ryan quitclaimed his interest in the aforementioned lot to his wife and thereafter on April 19, 1944, they were divorced. In 1948 Ryan’s former wife, Cordie Roop, instituted suit in the Jefferson County Chancery Court to quiet and confirm her title to the lot in question as against Ryan, her former husband. The lower court granted the relief sought and on appeal was affirmed. The late, highly regarded, Justice Minor W. Millwee expressed the views of this court as follows: ‘ ‘ The only question presented is whether a husband can convey directly to the wife his interest in an estate held by them as tenants by the entirety.” Then after referring to Act 86 of 1935, Ark. Stat. Ann. § 50-413 (1947) (conveyances between spouses) Justice Millwee wrote: “It is held generally that a husband may by direct conveyance transfer to his wife his interest in an estate by the entirety. This rule has been followed even in jurisdictions where neither spouse can convey any interest in such an estate without the consent of the other, on the theory that such consent is to be implied from the grantee spouse’s acceptance of the conveyance. It is likewise held that a husband may convey his interest in the entirety estate to his wife under statutes authorizing conveyances between the spouses. 41 'C.J.S., Husband and "Wife, p. 607 ; 26 Am. Jur., Husband and Wife, § 257. The former rule in this state that a conveyance directly from husband to wife conveyed only an equitable title ordinarily necessitated' use of the common law device of a conveyance through a. third person. This rule was changed by the 1935 act which is all inclusive in its terms and authorizes conveyances between spouses of any interest in real property. The deed of March 27, 1944, divested appellant of any further title or interest in the lot in question. ’ ’ Under our system of jurisprudence a great deal of responsibility rests on a chancellor in determining the facts and we have said that unless we-find his conclusions to be contrary to a preponderance of the evidence, we will not disturb Ms findings. The majority is doing the trial court a great disservice when it reverses a decree in which there is only a “smidgen of proof” to justify such reversal and an abundance of “clear and convincing proof” to sustain what the chancellor did. I therefore dissent. I am authorized to say that Justices McFaddin and Bland join in this dissent.